Citation Nr: 0601005	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  94-39 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	William Ramírez-Hernández, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Unites States Navy 
from August 1965 to November 1968.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1993 rating decision issued by the San Juan, Puerto 
Rico Regional Office (RO) in which the RO declined to grant 
service condition for a "neuropsychiatric condition."  

In February 1997, a Travel Board hearing was held at the RO 
before the undersigned, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

The Board most recently remanded the case to the RO for 
additional development in September 2003; the RO has now 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant has been variously diagnosed with schizoid 
personality disorder, passive aggressive personality 
disorder, anxiety reaction, borderline personality disorder, 
schizophrenia, substance abuse disorder, polysubstance abuse, 
post-traumatic stress disorder (PTSD), and depressive 
disorder.

2.  The appellant did not engage in combat with the enemy 
during his active military service.

3.  The medical evidence reflects a diagnosis of PTSD, but 
there is no credible supporting evidence to verify or 
corroborate the appellant's alleged stressors during his 
active military service.

4.  The record does not contain competent medical evidence of 
a nexus between any current psychiatric disorder and injury 
or disease during the appellant's active service.

5.  The appellant does not have current psychiatric 
disability due to disease or injury that was incurred or 
aggravated during his active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated in service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  Service connection is not allowed for a personality 
disorder and therefore, the appellant's claim for service 
connection for such is legally insufficient.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 4.9 (2005); Sabonis v. Brown, 6 
Vet. App. 426 (1994); Beno v. Principi, 3 Vet. App. 439 
(1992).

3.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


 VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his service connection claim.  The 
RO sent the appellant a letter in October 2004, in which he 
was informed of what the evidence had to show to establish 
entitlement, what evidence was needed, VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In 
addition, in the November 1993 Statement of the Case (SOC) 
and the various Supplemental Statements of the Case (SSOC), 
the RO informed the appellant about what the evidence had to 
show to establish entitlement to service connection.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the rating decision on 
appeal.  Although the required notice may not have been 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was afforded a hearing 
at the RO, as well as one before the Board.  The appellant 
was supplied with the text of 38 C.F.R. § 3.159 in the 
October 2004 SSOC and in the April 2005 SSOC.  VA and private 
treatment records were obtained and associated with the 
claims file.  In March 2004, a private provider stated that 
no records for the appellant could be found after an 
exhaustive search.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  In June 2005, the appellant was informed by 
an RO letter that he could submit more evidence to the Board; 
no evidence was thereafter submitted.  Therefore, there is no 
duty to assist that was unmet.

The record indicates that all relevant facts with respect to 
the claim addressed below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Merits of the Claim

The appellant maintains that he currently suffers from a 
psychiatric disorder, to include PTSD, that is related to his 
active naval service.  The appellant testified at his 
February 1997 Board hearing that he had been diagnosed with 
chronic paranoid schizophrenia.  He said that he had been 
hospitalized in 1989 for a nervous breakdown and that he had 
been hospitalized again in 1994.  The appellant also 
testified that he did not have any psychiatric condition 
prior to service and that he began to experience psychiatric 
problems after his return from Vietnam.

The appellant subsequently testified at his April 2001 
personal hearing at the RO that he had endured in-service 
traumas of serving in Vietnam and being confined in military 
prisons and hospitals.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b).  Service 
connection may be shown directly or, for certain "chronic 
diseases," such as a psychosis, presumed, if the disease 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
disorder is not shown to be chronic during service, 
continuity of symptomatology after service is required to 
establish that a disorder is chronic.  38 C.F.R. § 3.303.  
Congenital or developmental defects, refractive error of the 
eyes, personality disorders, and mental deficiency, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  

Review of the appellant's service personnel records reveals 
that the appellant was discharged under honorable conditions 
due to unsuitability.  The appellant was on board the USS 
CONSTELLATION during its May 29, 1966 to November 24, 1966 
deployment to WESTPAC, to include in the waters off Vietnam.  
The appellant went AWOL prior to a second deployment in April 
1967, as well as in May 1967, May to June 1967, June to July 
1967, January to March 1968, July to August 1968, and in 
November 1968.

Review of the appellant's service medical records reveals 
that in May 1968, the appellant was admitted from the brig to 
the hospital at Fort Brooke because he had become 
increasingly anxious and withdrawn while serving his 
sentence.  After observation and treatment, a diagnosis of 
schizoid personality disorder was rendered and the appellant 
was transferred to the Philadelphia Naval Hospital.  The 
report of the July 1968 Medical Board indicates that, after 
an adequate period of evaluation at the Philadelphia Naval 
Hospital, a conference of staff psychiatrists reviewed the 
available records and current clinical findings and concluded 
that the appellant had demonstrated a passive aggressive 
personality disorder as manifested by manipulative behavior, 
procrastination, frequent elopements, encouraging others to 
resist authority and lack of motivation to meet 
responsibilities.  

The appellant underwent a separation examination in October 
1968.  The examiner found the appellant's psychiatric status 
to be clinically normal.  

Review of the post-service medical records reveals no 
psychiatric treatment until 1988.  Private treatment records 
indicate that the appellant sought treatment in March 1988, 
for what was diagnosed as anxiety reaction related to job 
stress.  An October 1989 Mutual Benefit Life insurance form 
includes a diagnosis of borderline personality disorder.  The 
appellant was hospitalized in a VA psychiatric facility from 
October 1989 to November 1989; there was no Axis I diagnosis.  
However, there was an Axis II diagnosis of borderline 
personality disorder.  

The appellant underwent a VA psychiatric examination in 
February 1993.  The examiner stated that there was no gross 
psychiatric disorder for an Axis I determination.  In October 
1994, the appellant was again hospitalized in a VA 
psychiatric facility.  The November 1994 discharge summary 
indicates Axis I diagnoses of chronic undifferentiated 
schizophrenia and substance abuse disorder.  

Social Security Administration records indicate that the 
appellant underwent an evaluation for the Disability 
Determination Service in February 1997; the examiner rendered 
Axis I diagnoses of chronic paranoid schizophrenia and rule 
out bipolar disorder.  The examiner also rendered an Axis II 
diagnosis of depressive personality.  The examiner concluded 
that the psychiatric condition of the appellant was a result 
of his stay in the Navy where bad treatment and abuse caused 
him to develop a severe paranoic schizophrenic reaction.  
However, it is unknown what data were used by the examiner to 
arrive at this conclusion.  This diagnosis was apparently 
based on a history and information given by the appellant.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  This 
diagnosis was made without the benefit of any review of the 
claims file, and thus without knowledge of the appellant's 
prior medical records; therefore it is without probative 
value and thus not sufficient to support the claim.

In March 1998, a VA psychiatric examiner deferred a diagnosis 
until a VA social and industrial survey had been completed.  
The examiner noted an impression that there were voluntary 
components to the appellant's behavior.  The appellant 
refused to speak to the social worker who traveled to the 
appellant's home in April 1998 to conduct that survey.  

Review of VA treatment records reveals that the appellant was 
referred for treatment for PTSD in May 2000.  A September 
2001 note written by a VA staff psychiatrist states that the 
appellant had an Axis I diagnosis of PTSD.  The evidence of 
record includes the report of a June 2002 mental status 
evaluation and progress note written by this same VA staff 
psychiatrist.  The psychiatrist noted that the appellant 
reported being in the Navy in combat for one year from 1966 
to 1967.  The appellant reported severe anxiety, flashbacks 
and nightmares that were war-related.  The psychiatrist 
rendered an Axis I diagnosis of PTSD with depressive features 
and stated that the appellant underwent stressful situations 
while in the military service.

The appellant underwent a VA psychiatric examination in 
December 2001.  The examiner stated that, based on the 
appellant's records, his history and his documents, he did 
not meet the diagnostic criteria for PTSD.  The examiner 
rendered an Axis I diagnosis of polysubstance abuse and an 
Axis II diagnosis of borderline personality disorder.  The 
examiner noted that the appellant's behavior in service was 
responsible for his discharge and for his brig sentences.  
The examiner stated that these behaviors should be considered 
manifestations of the appellant's characterological disorder 
that was his principal disabling condition.  

The evidence of record includes a lengthy written description 
by the appellant of his experiences in service, to include 
what he says are his PTSD stressors.  In a June 2004 written 
statement, the appellant contends that he had one year of 
service on the USS CONSTELLATION from 1966 to 1967, and that 
he was forced to become a bomb assembler without any training 
while in the waters off Vietnam.  He also stated that he had 
to stand watch on the fantail three times per week.  However, 
it was noted in the July 1968 Navy Medical Board report that 
the appellant had begun to work in aviation ordinance in 
December 1966.  This was after the USS CONSTELLATION returned 
from its May 29, 1966 to November 24, 1966 deployment to 
WESTPAC.  The appellant thereafter missed the April 1967 
sailing of the USS CONSTELLATION to WESTPAC.

The most recent medical evidence of record indicates that the 
appellant was admitted to a VA psychiatric facility in June 
2004.  The discharge summary includes Axis I diagnoses of 
depressive disorder, rule out bipolar disorder, rule out 
impulse control disorder and history of PTSD.  There was also 
an Axis II diagnosis of cluster B personality traits.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As is evidenced above, the record is replete with 
varying psychiatric diagnoses.  The evidence in this case 
clearly shows that the appellant's in-service diagnoses were 
of personality disorders.  The 1989 medical evidence 
documents a diagnosis of borderline personality disorder.  
The regulations explicitly prohibit service connection for 
such disorders.  Although it might be argued that the 
appellant's personality disorders were aggravated beyond 
natural progression by service, there is no clinical evidence 
of this, nor is there any evidence that such aggravation is 
even clinically possible.  More importantly, however, the 
regulations simply do not permit service connection for 
mental disorders characterized by developmental defects on 
any basis.  See Beno v. Principi, 3 Vet. App. 439 (1992) 
(holding that personality disorders are developmental in 
nature, and, therefore, not entitled to service connection).  
In addition, no compensation shall be paid if a disability is 
the result of the veteran's own willful misconduct, including 
the abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110, 
1131; 38 C.F.R. § 3.1(n), 3.301.  Service connection is 
therefore not available for the diagnosis of substance abuse 
or polysubstance abuse; in any case, the current evidence of 
record does not indicate that the appellant has any such 
disorder.

The earliest evidence of record of an acquired Axis I 
psychiatric condition is the March 1990 private doctor 
statement listing severe depressive and anxiety reaction, 
job-stress related.  The November 1994 VA hospital report is 
the first time a diagnosis of schizophrenia is listed.  The 
appellant was separated from service in November 1968, thus, 
neither an anxiety reaction nor schizophrenia may be presumed 
to have been incurred in service as each was first clinically 
manifested more than one year after his military service.  
Moreover, there is no competent medical opinion of record 
relating the anxiety reaction or the schizophrenia to the 
appellant's active service.  Furthermore, the absence of any 
evidence of any chronic or persistent symptoms of this 
claimed disorder until years after his separation from 
service constitutes negative evidence tending to disprove the 
claim that the appellant incurred the condition during his 
active service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).

Turning to the issue of PTSD, service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  The Board notes that the diagnostic criteria, 
including those related to stressors, set forth in THE 
AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-IV) for 
mental disorders have been adopted by the VA.  38 C.F.R. 
§ 4.125.  

According to the current criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id. The occurrence of a stressor is an adjudicatory 
determination.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304.  

The holding in Gaines v. West, 11 Vet. App. 353 (1998), a 
case that supplemented the Cohen case, extends the current 
standard for adjudication of claims such as the appellant's 
on the merits by requiring that consideration be given to the 
reported participation in designated campaigns in the 
determination of whether the veteran engaged in combat with 
the enemy, in addition to an analysis of sworn testimony 
recalling combat events, the application of 38 U.S.C.A. 
§ 1154(b) regarding the need for corroboration, and a 
discussion of the application of the-benefit-of-the-doubt 
rule.  See Gaines, 11 Vet. App. at 358-60.

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  In this case, there is 
ambiguity in the file.  The appellant was formally diagnosed 
with PTSD in treatment notes dated in 2001 and 2002.  On the 
other hand, all other VA and non-VA psychiatric examinations 
and evaluations resulted in diagnoses of pathologies other 
than PTSD, and the VA psychiatric examination of December 
2001 specifically found that appellant does not have PTSD.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  
Guerrieri, supra. Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as the reasoning employed by the physicians and whether or 
not (and the extent to which) they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  In this case, the Board finds that the VA 
examination of December 2001 is the more credible for the 
reasons discussed below.

Diagnosis of PTSD must comply with the criteria listed in the 
DSM-IV.  38 C.F.R. § 4.125(a) (2004); Cohen v. Brown, 10 Vet. 
App. 128, 143.  The diagnosis rendered by the VA staff 
psychiatrist in September 2001, and June 2002, does not 
appear to be based on the criteria of DSM-IV; the doctor made 
only token mention of "stressful situations" and relied on 
the appellant's statements regarding combat experiences in 
Vietnam.  Those diagnoses therefore do not provide a 
competent diagnosis of PTSD.  The VA examination of December 
2001 was conducted by a psychiatrist and appears to have been 
based on the criteria of DSM-IV.

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
153. VA can only reject such a diagnosis on a finding that 
the preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 143-144.

By the standards of Cohen, the VA examination of December 
2001 is more credible than the mental status evaluation of 
June 2002, and the progress note of September 2001.  The VA 
medical examiner in December 2001 was specifically asked to 
determine whether appellant had PTSD and devoted considerable 
attention to the appellant's records, history and documents 
when considering the claimed stressors.

The Board accordingly finds that the most competent and 
credible medical evidence shows that appellant does not have 
PTSD.  The fact that appellant was enrolled in a PTSD 
treatment program does not constitute evidence of a credible 
diagnosis of PTSD, since there is no indication that 
appellant's admission to the program was based upon a 
diagnosis adequate to prove entitlement to service 
connection.

Even when a physician or other health care professional 
diagnoses the appellant as suffering from PTSD, the Board is 
still not required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Granting 
of service connection is predicated upon the outcome of the 
remaining two analytical steps below.

The second element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  The existence of an event alleged as a "stressor" 
that caused PTSD is an adjudicative, not a medical, 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).

The appellant cites three specific stressors.  The first 
claimed stressor involved having to work, without any 
training, in aviation ordinance while in the waters off 
Vietnam.  The second claimed stressor involved standing watch 
on the fantail where he could have been injured.  The third 
was being placed in confinement in the brig and military 
hospitals.

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: (1) a person must have been "exposed 
to a traumatic event" in which the person "experience, 
witnessed, or was confronted with an event or events that 
involved actual death or serious injury, or threat to the 
physical integrity of self or others," and (2) "the person's 
response must have involved intense fear, hopelessness, or 
horror."  Cohen, 141, citing DSM-IV.  The sufficiency of the 
stressor is a medical determination, and adjudicators may not 
render a determination on this point without independent 
medical evidence.  West (Carlton) v. Brown, 7 Vet. App. 70 
(1994).

When a claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton), 76; 
Zarycki, 98.

The appellant's claimed stressors do not involve combat and 
therefore require corroboration; there is no such 
corroboration of record.  In fact, the evidence of record 
indicates that the appellant did not perform any aviation 
ordinance duties until after his return from WESTPAC.  
Further, these claimed stressors do not satisfy either of the 
two criteria under Cohen and are thus insufficient on their 
face even if they occurred as appellant alleges.

The third claimed stressor relates to the appellant's 
incarceration in the brig and confinement in military 
hospitals.  As noted in the July 1968 Medical Board report, 
these were the consequence of the appellant's frequent 
elopements and manipulative behaviors.  Willful misconduct is 
defined as an act involving conscious wrongdoing or known 
prohibited action.  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  A mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  38 C.F.R. § 3.1(n).  As amply 
demonstrated in the appellant's written description of his 
service experiences, he knew being AWOL was prohibited and 
that he would end up in the brig, yet he chose to go AWOL 
anyway.  As a result he cannot claim service connection for 
conditions arising from his willful misconduct.

In summary, for the reasons cited above, the Board finds that 
appellant's claimed stressors have not been verified by 
competent objective evidence of record.

The third element of service connection is a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor(s).  Since there are no 
verified in-service stressors, and since the Board has found 
that competent medical evidence shows that appellant does not 
have PTSD, the question of nexus is rendered moot.

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of an acquired 
psychiatric disorder that are due to things he experienced 
during his active service.  However, the evidence does not 
indicate that he possesses medical expertise.  He is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995).  To the extent that his statements 
represent evidence of continuity of symptomatology, without 
more these statements are not competent evidence of a 
diagnosis of a psychiatric disorder, nor do they establish a 
nexus between an acquired psychiatric condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
condition, to include PTSD.

The Board concludes that the evidence presented for and 
against the claim for a psychiatric disorder, including PTSD- 
whether on a direct basis or a presumptive basis- is not in 
approximate balance such that a grant of the requested 
benefit is required by 38 U.S.C.A. § 5107(b).  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


